Citation Nr: 9929072	
Decision Date: 10/08/99    Archive Date: 10/21/99

DOCKET NO.  97-01 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased disability rating for 
service-connected residuals of a right bunionectomy, 
currently evaluated as 10 percent disabling.

3.  Entitlement to an increased disability rating for 
service-connected residuals of a left bunionectomy, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty with the United States Air 
Force from August 1969 to August 1973.  

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1993 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that declined to reopen a previously 
disallowed claim of entitlement to service connection for 
PTSD because new and material evidence had not been presented 
or secured.  In January 1995, the RO found the veteran had 
presented new and material evidence, reopened the claim, and 
denied it on its merits.

The case was previously before the Board in June 1997, when 
it was reopened and remanded for verification of stressors 
and examination of the veteran.  The requested development 
has been completed to the extent possible. 

The veteran submitted additional evidence directly to the 
Board in September 1999.  As he waived RO consideration of 
this evidence, a remand to the RO is not warranted.  
38 C.F.R. § 20.1304(c) (1999).

The veteran has also claimed entitlement to service 
connection for pes planus, a right knee disorder, a bilateral 
ankle disorder, and removal of a toenail on the left foot as 
secondary to service-connected residuals of right and left 
bunionectomies and entitlement to residuals of exposure to 
Agent Orange.  See Statements in Support of Claim, dated July 
29, 1993 and September 8, 1993.  These claims have not yet 
been adjudicated and are referred to the RO for appropriate 
action.

The claims concerning entitlement to increased disability 
ratings for service-connected residuals of right and left 
bunionectomies are the subject of the remand immediately 
following this decision.


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for PTSD is plausible, and the RO has obtained sufficient 
evidence for correct resolution of this claim.

2.  The veteran is not a veteran of combat.

3.  There is no corroboration or verification of the 
occurrence of the veteran's claimed stressors.


CONCLUSIONS OF LAW

1.  The veteran has presented a well-grounded claim for 
service connection for PTSD, and VA has satisfied its 
statutory duty to assist him in developing facts pertinent to 
this claim.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran's PTSD was not incurred during service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.102, 
3.303, and 3.304(d) and (f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran's service personnel records disclose that he had 
one year and one day of foreign and/or sea service during 
military service.  He was assigned to the 56th Special 
Operations Wing (SOW) and stationed at Nakhon Phanom Airport 
in Thailand from July 1971 to July 1972.  His primary 
specialty was aerospace ground equipment (AGE) repairman 
apprentice from July 3, 1971 to January 23, 1972; AGE 
controller from January 24, to March 9, 1972; and AGE 
repairman beginning March 10, 1972.  He received the National 
Defense Service Medal, the Air Force Good Conduct Medal, the 
Republic of Vietnam Campaign Medal, and the Vietnam Service 
Medal.

Service medical records are negative for any psychiatric 
complaints or findings, with the exception of the May 1973 
separation examination report in which the veteran reported 
depression and nervous trouble related to family problems.  
Psychiatric examination was normal.  The veteran banged his 
right foot into a wall while playing basketball in September 
1971.  He jammed his right great toe in April 1972.  He was 
also diagnosed as having bilateral bunions in April 1972.  On 
examination in May 1972, he stated that he bumped his right 
great toe five months earlier.  The veteran underwent 
bilateral bunionectomies in March 1973.

Post-service VA mental hygiene clinic outpatient records 
dated from 1974 to 1978 reveal that the veteran was treated 
for anxiety, anger and nightmares following a confrontation 
with police officers in 1975.  Pertinent diagnoses included 
situational disturbance with anxiety reaction.  In December 
1976, he reported stress from supervisors at work.  The 
examiner's impression was acute situational disturbance.  In 
March 1977, the veteran was diagnosed as having a 
transitional situational disturbance.  He sought treatment in 
April 1978 after his friend committed suicide.  The 
examiner's impression was adjustment reaction of adult life.  
Following an argument with his supervisor in June 1978, the 
veteran was diagnosed as having a transient emotional 
disorder.  

Also associated with the claims folder are statements dated 
in November 1978, April 1979, December 1979, March 1986, 
March 1987, September 1987, and January 1991 from 
William Corwin, M.D.  Dr. Corwin, who reported treating the 
veteran since May 1976, diagnosed severe anxiety neurosis and 
depression, neurotic in type. 

The veteran testified at a personal hearing at the RO in 
January 1981.  He stated that his daughter was born shortly 
after he left for Vietnam/Thailand and that his father was 
ill and died during his active service in May 1973.  He was 
reportedly always scared while he was overseas.  He was an 
aerospace ground equipment repairman and in rescue recovery 
in the Jolly Green Squadron.  He rescued airplanes (not 
pilots).  He took equipment on a "chopper" and would go out 
and see if he could fix planes and bring them back.  He heard 
guns firing while he was working.  

Treatment notes from Vet Center group therapy sessions dated 
from 1984 to 1985 show that the veteran was diagnosed as 
having PTSD by the therapist, a social worker.

The veteran provided excerpts from published materials 
bearing on Air Force operations in Thailand in support of 
military activities in Vietnam, as well as a map.

The veteran claimed entitlement to service connection for 
PTSD in March 1987.  The RO asked the veteran for details 
regarding the alleged stressful events he experienced during 
service.  He reported that he was stationed at 56 SOW, Nakhon 
Phanom airport in Thailand from July 1971 to July 1972.  His 
duty assignments were AGE repairman and AGE controller, 
working in the control room.  He listed the following 
stressors:  (1) while working in the control room, listening 
to the screams of pilots asking for help when they were in 
trouble after they were shot down; listening to them until 
they were killed or captured; (2) while working on the flight 
line, seeing an airplane that was in trouble crack about 100 
feet away; (3) experiencing someone shooting at him while he 
had no gun while working on the flight line on the perimeter 
at night; (4) working on the flight line where airplanes were 
always being loaded with bombs and other ammunition; (5) on 
one occasion while in town with H.M., being confronted by 
people with guns while he had no gun; he ran and hid in a 
tree until one of the men came close enough, jumped out of a 
tree and cut his throat with a razor, and then took his gun 
and shot him; (6) being court martialed after returning from 
Nakhon Phanom to Castle Air Force Base in California in 1973; 
he was found not guilty; (7) having an operation on his feet 
at Castle Air Force Base for an injury he received in Nakhon 
Phanom in 1972; (8) having his father die in May 1973, three 
months prior to his discharge; and (9) having his daughter 
born 22 days after he left for Nakhon Phanom; he sometimes 
felt that he would never see her and became depressed.

The veteran was afforded a VA examination in June 1987.  The 
examiner diagnosed PTSD delay.  The examiner further stated 
that he thought the veteran was exposed to a traumatic 
stressful situation, "especially being a controller at a 
control room and listening to the screams of pilots asking 
for help, etc."

The veteran testified at a personal hearing at the RO in 
December 1994.  He recounted his inservice stressors.  He 
stated that he did not know any of the men personally that 
were shot down that he heard on the radio.  He knew of two 
pilots from his base that were killed, but could not recall 
their names.  His base was a listening post and dropped 
sensors on the Ho Chi Minh Trail.

The veteran was examined by Timothy W. Starkey, Ph.D., 
clinical psychologist in May 1994.  He was diagnosed as 
having a generalized anxiety disorder, related to an 
employment injury at the post office, i.e., severe and 
repeated harassment from supervisors.  In December 1994, Dr. 
Starkey reported that the veteran suffered from both a 
generalized anxiety disorder and PTSD.    

In January and December 1995, the veteran submitted the names 
of several individuals alleged to be pilots killed in action 
or captured, to whose distress he was ear-witness while 
performing his military duty.

The veteran provided a video-tape discussing his base, Nakhon 
Phanom, which was described on portions of a news program 
contained on the tape as the heart of the electronic war 
against the Ho Chi Minh Trail in Laos.  Sensors were dropped 
on the trail which relayed enemy activities back to the 
installation.  The veteran also illustrated his location 
during service on a map.  

In a May 1997 written statement, the veteran reported that he 
worked on the flight line for the first six months he was at 
Nakhon Phanom and as a controller for rescue and recovery for 
the last six months.  While monitoring the radios, he heard 
downed pilots and crews calling for help.  The veteran also 
reportedly went on rescue and recovery missions for downed 
aircraft and pilots.  He carried no weapons and frequently 
came under fire.  He stated that he was a door gunner on one 
mission in April 1972.  He jumped from the aircraft to assist 
a downed pilot and injured his feet and ankles.  He was then 
medivaced to the Philippines.

An August 1997 document from the Department of the Air Force 
provided information concerning the individuals alleged by 
the veteran to be pilots killed in action that he heard on 
the radio during his military duty.  Three died non-battle 
deaths - in Saigon, Cam Rahn Bay, and in the Phong Dinh 
Province.  Four were killed in action - in South Vietnam (2), 
the Binh Long Province, and Laos.  None of these men were 
assigned to the veteran's unit.

The U.S. Armed Services Center for Research of Unit Records 
(USASCRUR) provided information about the veteran's unit as 
well as casualty reports of the individuals alleged by the 
veteran to be pilots killed in action that he heard on the 
radio during his military duty.  One of the non-battle deaths 
was an air loss, crash land, and the other two died of heart 
attacks.   The two men that were killed in action in South 
Vietnam were in the Quang Tri and Binh Long Provinces.

The veteran was examined by VA in December 1998.  He stated 
that he injured both feet in Vietnam when he jumped 10 to 15 
feet from a "chopper."  He stated that he was in combat.  
He reportedly saw three men crossing a river one night who 
shot at him.  He hid behind a tree and slashed the throat of 
one of the men.  While working in the controller's room, he 
heard all the pilots last words before they were shot down.  
He recently found out a friend of his was buried in the Tomb 
of the Unknown Soldier.  The veteran further stated that he 
was court martialed and found not guilty.  In the assessment, 
the examiner stated that the veteran was exposed to 
"multiple traumatic events including he cut a Vietnamese's 
throat, grabbed his gun and then shot another North 
Vietnamese helping his friends.  He saw a close friend of his 
have his legs cut off right in front of him and he also was a 
controller that heard all the pilots talking before they were 
shot down."  The examiner diagnosed PTSD.

The veteran submitted a MDW Fact Sheet showing that one of 
the pilots killed in action that he heard on the radio during 
his military duty was buried in the Tomb of the Unknowns at 
Arlington National Cemetery.  The soldier was shot down near 
An Loc, Vietnam in 1972.


B.  Legal analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1999).  

In order for a claim for service connection for PTSD to be 
successful there must be (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed inservice 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (1999); see 
also Cohen v. Brown, 10 Vet. App 128 (1997).

It is the responsibility of a person seeking entitlement to 
service connection to present a well-grounded claim.  
38 U.S.C.A. § 5107 (West 1991).  Generally, a well-grounded 
claim is a "plausible claim, one which is meritorious on its 
own or capable of substantiation."  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  In order to be well grounded, a 
claim for service connection must be accompanied by 
supporting evidence that the particular disease, injury, or 
disability was incurred in or aggravated by active service; 
mere allegations are insufficient.  Tirpak v. Derwinski, 2 
Vet. App. 609, 610-611 (1992); Murphy, 1 Vet. App. at 81.  In 
general, the appellant's evidentiary assertions are accepted 
as true for the purpose of determining whether a well-
grounded claim has been submitted.  King v. Brown, 5 Vet. 
App. 19, 21 (1993).

Here, the medical evidence shows diagnosis of PTSD.  The 
veteran has submitted competent lay statements of inservice 
experiences alleged to have caused his PTSD.  Medical 
professionals have diagnosed PTSD based on three of the 
veteran's purported service experiences, i.e., cutting a 
Vietnamese soldier's throat and shooting another North 
Vietnamese soldier; seeing a close friend have his legs cut 
off; and hearing all the pilots talking before they were shot 
down.  This evidence is sufficient to create the plausibility 
of a valid claim.  Therefore, it is sufficient for the 
establishment of a well-grounded claim.  

The veteran having stated a well-grounded claim, the 
Department has a duty to assist in the development of facts 
relating to the claim.  38 U.S.C.A. § 5107(a) (West 1991).  
In this case, all medical records referenced by the veteran 
have been obtained.  There is no indication of the existence 
of any medical evidence that the RO did not attempt to 
obtain.  The veteran was provided an appropriate VA 
examination.  Sufficient evidence is of record to properly 
decide this claim.  Therefore, the Board concludes VA 
satisfied its duty to assist the veteran.

Having determined that the veteran's claim is at least 
plausible and that the duty to assist has been fulfilled, the 
Board must assess the credibility and weight of the evidence.  
Wilson v. Derwinski, 2 Vet. App. 614 (1992).  "Just because 
a physician or other health professional accepted appellant's 
description of his Vietnam experiences as credible and 
diagnosed appellant as suffering from PTSD does not mean the 
[Board is] required to grant service connection for PTSD."  
Id. at 618.  The evidence is no longer presumed to be 
credible once an analysis of the claim on the merits is 
undertaken. 

"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  However, the United States 
Court of Appeals for Veterans Claims (formerly the U.S. Court 
of Veterans Appeals) (Court) has held that the regulatory 
requirement for "credible supporting evidence" means that 
"the appellant's testimony, by itself, cannot, as a matter 
of law, establish the occurrence of a non-combat stressor."  
Dizoglio v. Brown, 9 Vet. App. 163 (1996).

On VA examination in December 1998, the veteran stated that 
he engaged in combat.  A determination as to whether the 
veteran is a veteran of combat is particularly significant in 
a PTSD claim because he is entitled to have his lay 
statements as to his alleged stressors accepted, without 
corroboration, if he engaged in combat with the enemy.  See 
Gaines v. West, 11 Vet. App. 353 (1998).  The Court has held 
that: 

[w]here it is determined, through 
recognized military citations or other 
supportive evidence, that the veteran was 
engaged in combat with the enemy and the 
claimed stressors are related to such 
combat, the veteran's lay testimony 
regarding claimed stressors must be 
accepted as conclusive as to their actual 
occurrence and no further development for 
corroborative evidence will be required, 
provided that the veteran's testimony is 
found to be 'satisfactory,' e.g., 
credible, and 'consistent with the 
circumstances, conditions, or hardships 
of [combat] service.'  (Citations 
omitted.)

Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  See also, 38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(f) (1999).  
Before this provision applies, the Board must make a specific 
finding that the veteran was engaged in combat with the 
enemy.  See Zarycki.  Whether or not a veteran "engaged in 
combat with the enemy" must be determined through recognized 
military citations or other supportive evidence.  In other 
words, the claimant's assertions that he "engaged in combat 
with the enemy" are not sufficient, by themselves, to 
establish this fact.  Gaines, 11 Vet. App. 353, 359.

The veteran's military records reflected that he was an AGE 
repairman and AGE controller during service.  The veteran has 
stated that went on rescue and recovery missions.  He was 
assigned to the 56th SOW and stationed at Nakhon Phanom 
Airport in Thailand from July 1971 to July 1972.  He received 
the National Defense Service Medal, the Air Force Good 
Conduct Medal, the Republic of Vietnam Campaign Medal, and 
the Vietnam Service Medal.

In this case, for the following reasons, the Board finds that 
the veteran did not engage in combat with the enemy.  First, 
his military occupational specialty of AGE repairman and 
controller does not indicate combat service.  Although it is 
possible that he engaged in combat with the enemy, his 
military occupational specialty does not indicate that this 
was likely.  Second, none of the veteran's awarded medals or 
decorations showed combat service.  See United States of 
America Department of Defense Manual of Military Decorations 
and Awards, Appendix D, July 1990.  The veteran's medals were 
awarded to all service personnel within the cited theater, 
and do not rule in, or, for that matter, rule out, 
participation in combat with the enemy.  In conjunction with 
his military occupational specialty, the likelihood that one 
of these awards signifying potential combat was actually 
awarded for combat is slight.  Third, the veteran's own 
statements are not credible.  His references to combat have 
been very vague.  He reported one instance of being fired at 
and killing an enemy soldier(s).  However, this event is not  
corroborated and the veteran has given inconsistent accounts 
of the event, saying at one point that it occurred while he 
was "in town" with a friend and at another that it was near 
a river when he was in combat.  Likewise, in January 1981 the 
veteran stated that while on rescue and recovery he only 
heard gunfire while he was working on aircraft.  However, in 
May 1997 he stated that he frequently came under fire during 
these missions.  In light of these contradictions, his 
statements are not credible.

The preponderance of the evidence of record is against 
finding that the veteran engaged in combat with the enemy, 
and there is no reasonable doubt on this issue that could be 
resolved in his favor.  A reasonable doubt exists where there 
is an approximate balance of positive and negative evidence 
which does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102 (1999).  It is a substantial doubt and one 
within the range of probability as distinguished from pure 
speculation or remote possibility.  Id.  It is not a means of 
reconciling actual conflict or a contradiction in the 
evidence.  Id.  In this case, for the reasons and bases 
discussed above, a reasonable doubt does not exist as to 
whether he engaged in combat with the enemy.  Therefore, 
although the evidence shows that the veteran served overseas 
and may have been in areas where combat occurred, although he 
was not stationed in a combat area, the evidence does not 
support the conclusion that he engaged in combat with the 
enemy, and the provisions of 38 U.S.C.A. § 1154(b) do not 
apply.

Since the Board finds that the veteran did not engage in 
combat with the enemy, there must be credible supporting 
evidence of record that the alleged stressors actually 
occurred in order to warrant service connection.  His lay 
testimony is insufficient, standing alone, to establish 
service connection.  Cohen, 10 Vet. App. at 147 (citing 
Moreau, 9 Vet. App. at 395).  There is no evidence 
corroborating the veteran's claimed stressors, and, as noted 
above, his own credibility is in question.  He has frequently 
offered numerous inconsistent statements.  For example, 
during his hearing in January 1981, he stated that he rescued 
aircraft only.  However, in a May 1997 statement he reported 
that he rescued downed aircraft and pilots.  While he claims 
to have injured his feet and ankles while jumping from an 
aircraft to rescue a pilot during service, his service  
medical records show only that he injured his right foot 
while playing basketball, jammed a toe, and underwent 
bunionectomies.  During his hearing in December 1994, he was 
unable to recall the names of any pilots that he heard being 
shot down on the radio; however, he was later able to provide 
the names of eight such individuals.  He also stated at his 
personal hearing that he did not know any of these men 
personally, but later claimed that one of the men, a friend 
of his, was buried in the Tomb of the Unknowns.  The veteran 
has also offered varying accounts of the incident in which he 
allegedly slashed someone's throat.  Finally, two of the 
pilots that he reportedly heard being shot down on the radio 
were shown to have actually died of heart attacks.  More 
importantly, the veteran's service personnel records disclose 
that he was a controller from January 24, to March 9, 1972; 
however, none of the pilots that were killed in action that 
he claimed to have heard on the radio died during this time 
period.  Further, they were not assigned to the veteran's 
base and their deaths did not occur in the vicinity of the 
base.  Accordingly, there is no credible supporting evidence 
that the claimed stressors actually occurred. 

As to the veteran's non-combat stressors: his daughter's 
birth while he was in Thailand; his father's death after he 
had returned to the United States and shortly before his 
separation from service; bunionectomy surgery; and a court 
martial, no medical professional has related a diagnosis of 
PTSD to any of these alleged stressors.

After a thorough review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for service connection for PTSD.  Although 
numerous diagnoses of PTSD are of record, there is no 
evidence of record corroborating that the alleged inservice 
stressors actually occurred.  The veteran is not entitled to 
the application of the benefit of the doubt; there is no 
reasonable doubt on this issue that could be resolved in his 
favor.  See 38 U.S.C.A. § 5107(b) (West 1991). 

The Board is cognizant of the veteran's own statements to the 
effect that he experiences symptoms of PTSD that are due to 
stressors while in service.  However, the evidence does not 
indicate that he possesses medical expertise, and, as 
indicated above, he is not competent to render an opinion on 
a matter involving medical knowledge, such as diagnosis or 
causation.  See Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).


ORDER

Entitlement to service connection for PTSD is denied.



REMAND

Entitlement to increased disability ratings for service-
connected residuals of  right and left bunionectomies

The RO denied entitlement to increased disability ratings for 
service-connected residuals of  right and left bunionectomies 
in May 1999.  The veteran submitted a VA Form 9 to the RO in 
July 1999 which is accepted as a notice of disagreement with 
the RO's decision.  38 C.F.R. § 20.201 (1999).  Therefore, 
the veteran is owed a Statement of the Case on these issues, 
so that he may perfect an appeal if he continues to take 
issue with these claims.  See 38 C.F.R. §§ 19.29, 19.30, 
19.31 (1999); see also 38 U.S.C.A. § 7105(a), (d) (West 1991) 
("Appellate review will be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished . . . ."); 38 C.F.R. 
§§ 20.101, 20.200 (1999); see also Bernard v. Brown, 4 Vet. 
App. 384, 390 (1993) (38 U.S.C.A. § 7105 establishes a series 
of very specific, sequential, procedural steps that must be 
carried out by a claimant and the RO before a claimant may 
secure appellate review by the Board.)  

The claim is REMANDED for the following:

Prepare a Statement of the Case on the 
issues of entitlement to increased 
disability ratings for service-connected 
residuals of right and left 
bunionectomies, that includes a summary 
of the evidence and a summary of the 
applicable laws and regulations, with a 
discussion of how the laws and 
regulations affect the determinations.  
Notify the veteran of the time limit 
within which he must respond in order to 
perfect an appeal of these claims to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

